Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on June 28, 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 FR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid. A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        

Claims 3, 8, 11, 18 and 21 have been canceled. Claim 13 has been withdrawn from further consideration subject to restriction requirement. Claims 1, 2, 4 – 7, 9 - 10, 12 – 17, 19 – 20 and 22 are pending in this application. After careful consideration of 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4 – 7, 9, 12, 14 – 17, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. WO 2016/066620 A1 (Nilsson) in view of Cole et al. US 6,579,929 B1 (Cole). 

Considering claims 1, 3 – 9, 12, 14 – 17, 19 and 22, Nilsson teaches a polymer composition comprising a polyolefin and an inorganic filler; a power cable, preferably a 
Moreover, Nilsson does not specifically recognize that the surface of the inorganic filler is treated with aminosilyl having an amine group or aminosilane, and a silyl having a hydrophobic group. However, Cole teaches at [Col. 2, 52 - 59] a process for preparing surface-stabilized, non-agglomerated silica, and the stabilized silica, dispersed within a polymer. The process of the present invention comprises the steps of providing colloidal silica; stabilizing the surface of the colloidal silica; and blending the surface-stabilized silica with a polymer solution and, optionally, at least one additive, thereby substantially preventing agglomeration of silica. Further, at Example 2, Cole teaches that silica was treated with 4.8 ml of octyltriethoxysilane, corresponding to 
Moreover, considering that the density of the two mentioned silanes is 0.9 g/cc, and that their corresponding molecular weights are 276.5 and 221; and that their corresponding molecular formulas are C14H32O3Si and C9H23NO3Si, the molar fraction of the aminosilyl with respect to all the silyl groups bonded to the surface of the silica filler is 72 %; and the calculated or theoretical mass ratio of nitrogen to carbon is 8.0 %, both percentages within Applicant’s range.  
Furthermore, Cole teaches at [Col. 2, 52 – 55 and Table 2] that the surface treatment of the silica prevents agglomerates, and improves its dispersability within a polymer, which improves the mechanical properties of the silica filled polymer. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select Cole’s surface treated silica as the silica filler when it is desired to prevents agglomerates of the silica, and to improve its dispersability within a polymer, which improves the mechanical properties of the silica filled polymer.   
As to the claimed % of mass ratio of nitrogen to carbon, the examiner recognizes that the value presented above is not the result of GC testing as described in claim 4. However, because said value is the result of actual amounts of silyl compounds reacted with the silica, it is reasonable to expect that when the product suggested by the prior art is tested by GC according to the method of claim 4, the resulting value will still overlap with Applicant’s range. 
. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. WO 2016/066620 A1 (Nilsson) in view of in view of Cole et al. US 6,579,929 B1 (Cole) and further in view of Tanimoto et al. JP-2009070611 A (Tanimoto). English abstract of the Tanimoto reference is relied upon herein. 

Considering claims 10 and 20, the combination Nilsson in view of Cole is relied as detailed in the rejection of claim 1. Further, said combination does not recognize that a polyethylene propylene rubber is dispersed or copolymerized with polyethylene or propylene. However, Tanimoto teaches a Polymeric composition for the manufacture of electric wire and cable used for high voltage electronic device, insulator, electron beam welding, electrical discharge machine, electrostatic coating and vacuum deposition machine. Said cable is characterized by having flexibility, in high yield. The insulator comprising the electric wire and cable has excellent insulator property. Further, Tanimoto teaches that the preferred composition comprises a polyethylene propylene rubber [Abstract]. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to include a polyethylene propylene rubber as 
As to the value for the volume resistivity of a sheet of a resin composition, this is considered to be inherent to the composition suggested by the prior art. Support for said expectation is found in the use of same or similar components in proportions that result in overlapping values for molar fraction and mass ratio %. The burden is upon Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. 

Response to Arguments

After careful consideration of arguments in the Brief filed on June 28, 2021, the Examiner has withdrawn all rejections of record. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments filed on June 28, 2021 have been fully considered but they are moot in view of the new grounds of rejection presented above.  
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786



/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786